DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Seiders et al. (U.S. 2015/0225164 A1) [164].
Regarding Claim 1, Reference [164] discloses a first flange (301a) having a first end, a second end and a first engagement mechanism disposed between the first end and the second end; a second flange (301b) having a first end, a second end and a second engagement mechanism disposed between the first end and the second end; the first engagement mechanism configured to engage the second engagement mechanism, and the closure system having an open position wherein first engagement mechanism is substantially disengaged from the second engagement mechanism and a closed position wherein the first engagement mechanism is substantially engaged with the second engagement mechanism;
a slider configured to selectively engage the first engagement mechanism and the second mechanism when moved in a first direction and disengage the first engagement mechanism from the second engagement mechanism when moved in a second direction; wherein the closure system is substantially watertight (watertight) in the closed position.
Regarding Claim 2, Reference [164] discloses wherein the closure system is watertight up to 7 psi above atmospheric pressure (up to 7psi).
Regarding Claim 3, Reference [164] discloses wherein the closure system is watertight up to 2 psi to 14 psi above atmospheric pressure.
Regarding Claim 4, Reference [164] discloses wherein each of the first end and the second end of the closure system comprise a flexible material.
Regarding Claim 6, Reference [164] discloses wherein each of the first engagement mechanism and the second engagement mechanism comprise a flexible material.
Regarding Claim 11, Reference [164] discloses wherein one or more parts of the first engagement mechanism is configured to removably engage the first flange with at least one of: press fitting, snap fit mechanisms or mechanical fasteners, and wherein one or more parts of the second engagement mechanism is configured to removably engage the second flange with at least one of: press fitting, snap fit mechanisms or mechanical fasteners.
Regarding Claim 12, Reference [164] discloses wherein the slider is configured to removably engage the first and second flange with at least one of: press fitting, snap fit mechanisms or mechanical fasteners.
Regarding Claim 13, Reference [164] discloses a closure indicator (visual or sound when 301 is zipped) configured to indicate the closure system is in a fully closed position.
Regarding Claim 14, Reference [164] discloses wherein the first engagement mechanism and the second engagement mechanism comprise zipper teeth.
Regarding Claim 15, Reference [164] discloses wherein the first engagement mechanism and the second engagement mechanism each comprise a plurality of rails.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated over Mogil (U.S. 6,234,677 B1) [677].
Regarding Claim 1, Reference [677] discloses a first flange (46) having a first end, a second end and a first engagement mechanism disposed between the first end and the second end; a second flange (28, 32, 34) having a first end, a second end and a second engagement mechanism disposed between the first end and the second end; the first engagement mechanism configured to engage the second engagement mechanism, and the closure system having an open position wherein first engagement mechanism is substantially disengaged from the second engagement mechanism and a closed position wherein the first engagement mechanism is substantially engaged with the second engagement mechanism;
a slider configured to selectively engage the first engagement mechanism and the second mechanism when moved in a first direction and disengage the first engagement mechanism from the second engagement mechanism when moved in a second direction; wherein the closure system is substantially watertight (water impermeable) in the closed position.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Seiders et al. (U.S. 2015/0225164 A1) [164].
Regarding Claim 5, Reference [164] discloses the claimed invention, but does not explicitly disclose at least one resilient member engaged with the first flange and the second flange, wherein the at least one resilient member is configured to bias the closure system open.
The Examiner takes Official Notice that it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a biasing element to keep a device open.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the closure of container assembly of Reference [164] with a biasing open element in order for ease of the user to store or retrieve an item from the container.
Regarding Claim 7, Reference [164] discloses the claimed invention, but does not explicitly disclose wherein each of the first engagement mechanism and the second engagement mechanism include a hollow portion.
The Examiner takes Official Notice that it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have fastener engagement elements that are hollow.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the engagement mechanisms of fastener assembly of Reference [164] with elements that are hollow in order for weight properties or for aesthetic purposes (outer is transparent, so that an inner property can be seen).
The Examiner notes this concept is discloses in cited Ref. U.S. 9,521,883 B2. 
Regarding Claim 8, Reference [164] as modified in the rejection above discloses wherein the hollow portion of each of the first engagement mechanism and the second engagement mechanism is a vacuum.
The Examiner is interpreting the claimed recitation of vacuum to be an enclosed space.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seiders et al. (U.S. 2015/0225164 A1) [164] in view of Matsumoto et al. (U.S. 9,521,883 B2) [883].
In the alternative, regarding Claim 7, Reference [164] discloses the claimed invention, but does not explicitly disclose wherein each of the first engagement mechanism and the second engagement mechanism include a hollow portion.
Nevertheless, Reference [883] discloses a hollow fastener element rows.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the engagement mechanisms of fastener assembly of Reference [164] with fastener elements that are hollow as taught by Reference [883] in order for aesthetic purposes (outer is transparent, so that an inner property can be seen).
Claims 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Seiders et al. in view of Mogil (U.S. 6,234,677 B1) [677].
Regarding Claim 7, Reference [164] discloses the claimed invention, but does not explicitly disclose wherein each of the first engagement mechanism and the second engagement mechanism include a hollow portion.
Nevertheless, Reference [677] discloses a hollow fastener element rows.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the engagement mechanisms of fastener assembly of Reference [164] with fastener elements that are hollow as taught by Reference [677] in order for aesthetic purposes of having a colored fill.
Regarding Claim 9, the combination of Reference [164] / [677] discloses the claimed invention, but does not explicitly disclose wherein the hollow portion of each of the first engagement mechanism and the second engagement mechanism is filled with a polymeric foam.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the polymeric filling of Reference [677] be foam, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, page 13, line 21, applicant has not disclosed any criticality for the claimed limitations.
Regarding Claim 10, Reference [164] discloses the claimed invention, but does not explicitly disclose comprising a shroud configured to substantially cover the entire first engagement mechanism and the entire second engagement mechanism.
Nevertheless, Reference [677] teaches a shroud (88).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the engagement assembly of Reference [164] with cover as taught by Reference [677] in order to resist abrasion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677